FILED:  NOVEMBER 8, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,
Petitioner,
	v.
HARDY MYERS,
Attorney General,
Respondent.


STEVEN NOVICK
and TIMOTHY J. NESBITT,

Petitioners,
	v.
HARDY MYERS,
Attorney General,
Respondent.
(SC S48864, S48873)
(Consolidated for Opinion)
	En Banc
	On petition to review ballot title.
	Submitted on the record October 10, 2001.
	Gregory W. Byrne, Portland, filed the petition for
petitioner Sizemore.
	Steven Novick, Portland, filed the petition in propria
persona for himself and for petitioner Nesbitt.
	Janet A. Metcalf, Assistant Attorney General, filed the
answering memorandum for respondent.  With her on the memorandum
were Hardy Myers, Attorney General, and Michael D. Reynolds,
Solicitor General.
	BALMER, J.
	Ballot title referred to Attorney General for modification.





		BALMER, J.

		These ballot title review proceedings, which have been
consolidated for opinion, are brought under ORS 250.085(2) and
concern the Attorney General's certified ballot title for
Initiative Petition 96 (2002).  For the reasons that follow, we
conclude the Attorney General's certified ballot title does not
comply substantially with ORS 250.035(2)(a) to (d), and we
therefore refer the matter to the Attorney General for
modification.  
		The proposed measure deals with the gathering of
signatures on initiative and referendum petitions, and would
allow one who signs such a petition to refuse permission to sell
his or her signature.  The proposed measure is identical to
Initiative Petition 95,  Sizemore v. Myers, ___ Or ___, ___
P3d ___ (2001) (decided this date; certifying ballot title for
that petition), except that Initiative Petition 95 would amend
the Oregon Constitution, whereas Initiative Petition 96 would
enact a statute.
		The Attorney General certified the following ballot
title for Initiative Petition 96:
"AMENDS CONSTITUTION: ALLOWS INITIATIVE, REFERENDUM SIGNERS TO PREVENT SALE OF THEIR PETITION SIGNATURES; CREATES IMPLEMENTING, ENFORCEMENT PROVISIONS
		"RESULT OF 'YES' VOTE: 'Yes' vote allows signers
to prevent sale, barter, exchange of their signatures
on initiative, referendum petitions; creates
implementing, enforcement provisions; requires minimum
fine for violation.
		"RESULT OF 'NO' VOTE: 'No' vote rejects creation
of constitutional right allowing signers to prevent the
sale, barter or exchange of their signatures on
initiative or referendum petitions.
		"SUMMARY: Amends Constitution.  Allows signers to
prevent their signatures on initiative, referendum
petitions from being sold, bartered or exchanged for
anything of value.  Secretary of State shall not
approve any petition for circulation unless petition
clearly indicates signer's right not to have signature
sold, bartered, exchanged, and gives signers
opportunity to make that choice.  If signer refuses
permission, no person or entity may directly or
indirectly pay for obtaining that signature or
transmitting it to Secretary.  Requires minimum $250
fine per occurrence; each unlawful sale of signature is
separate occurrence.  Does not prohibit payment for
signature gathering by hour or on salary where amount
of payment is not determined directly or indirectly by
number of signers who have chosen not to have
signatures sold, bartered, exchanged."
(Emphasis added.)  
		Petitioners Sizemore and Novick both argue that the
certified ballot title does not comply with ORS 250.035(2)(a) to
(d) because it describes the proposed measure as amending the
Oregon Constitution and creating constitutional rights when, in
fact, the proposed measure would create a statute.  The Attorney
General concedes that the ballot title is erroneous and joins in
petitioners' requests that the court refer the ballot title to
the Attorney General for modification. 
		Petitioner Sizemore also challenges the "no" vote
result statement on another ground.  We have considered his
argument and conclude that it is not well taken.
		Having concluded that the certified ballot title does
not comply substantially with statutory requirements, we refer 
it to the Attorney General for modification.   ORS 250.085(8)
(providing for referral); Flanagan v. Myers, 332 Or 318, 30 P3d
408 (2001) (determining that challenged ballot titles did not
comply substantially with statutory requirements and referring
those ballot titles to Attorney General for modification.)
		Ballot title referred to Attorney General for
modification.